EXHIBIT 21 PEOPLES BANCORP INC. ANNUAL REPORT ON FORM 10-K FOR FISCAL YEAR ENDED DECEMBER 31, 2010 Subsidiaries of Peoples Bancorp Inc. The following are the only subsidiaries of Peoples Bancorp Inc.: Name of Subsidiary Jurisdiction of Incorporation or Organization Peoples Bank, National Association (“Peoples Bank”) United States Peoples Insurance Agency, LLC (“Peoples Insurance”) Ohio PBNA, L.L.C. Delaware Peoples Investment Company Delaware Peoples Capital Corporation Delaware PEBO Capital Trust I Delaware
